DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of 6/23/2019 in the reply filed on 6/23/2021 is acknowledged.  The traversal is on the ground(s) that the amendment to claim 14 overcomes the restriction requirement.  This is not found persuasive because amended claim 14 does not require both reducing the speed at least in a part of the path of movement before the area and/or in the area for receiving the rod-like article from the feeding apparatus to the transferring apparatus and increasing the speed at least in a part of the path of movement between the area for receiving the rod-like article from the feeding apparatus and the area or transferring the rod-like article to the receiving apparatus, as required by claim 1. Amended claim 14 also does not include the lug being attached rotatably relative to a rotatable disc as required by claim 1. 
The requirement is still deemed proper and is therefore made FINAL.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: US 2012/0157278 teaches an apparatus for conveying rod-like articles of the tobacco industry comprising a feeding apparatus adapted to feed rod-like article to a receiving area of a transferring unit, the transferring unit having lugs moving on a circular path, adapted to convey a rod-like article from the feeding apparatus to the receiving apparatus, the lug being attached rotatably relative to a rotatable disc and actuated by means of a drive mechanism, the path of movement of the lug passing through the area for receiving the rod-like article from the feeding apparatus and an area for transferring the rod-like article to the receiving apparatus, and the receiving apparatus adapted to convey the rod-like articles axially one after another. There is no teaching or reasonable suggestion in the prior art to modify the apparatus to include the combination of reducing the speed at least in a part of the path of movement before the area and/or in the area for receiving the rod-like article from the feeding apparatus to the transferring apparatus and increasing the speed at least in a part of the path of movement between the area for receiving the rod-like article from the feeding apparatus and the area or transferring the rod-like article to the receiving apparatus. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
This application is in condition for allowance except for the presence of claims 11-18 directed to an invention non-elected with traverse in the reply filed on 6/4/2018. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner's Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed except for consideration of the above matter. 
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ERIC YAARY/Examiner, Art Unit 1747